--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.26
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made as of August 31,
2008 by GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the
“Company”), for the benefit of the Holders (as such term is hereinafter
defined).  The Company hereby confirms that the rights granted under this
Agreement constitute a material inducement to the CVC California, LLC (the
initial Holder) to enter into the Loan Agreement, make Loans from time to time
thereunder, and/or acquire or hold Conversion Shares and/or Warrant Shares (as
such terms are hereinafter defined).  Each Holder, by its participation or
request to participate in any Registration effected pursuant to this Agreement,
shall be deemed to have confirmed such Holder’s agreement to comply with the
applicable provisions of this Agreement.
 
NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows:
 
1.              Definitions.  In addition to those terms defined elsewhere in
this Agreement, the following terms shall have the following meanings wherever
used in this Agreement:
 
“Acquired Company” shall mean Island Environmental Services, Inc., a California
corporation, all of the issued and outstanding capital stock of which is being
acquired by a wholly-owned subsidiary of the Company on the date hereof.
 
“Act” shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.
 
“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.
 
“Board” shall mean the Board of Directors of the Company.
 
“Common Stock” shall mean the authorized common stock of the Company.
 
“Company” shall mean General Environmental Management, Inc., a Nevada
corporation, and shall include any successor(s) thereto.
 
“Conversion Shares” shall mean the shares of Common Stock issuable at any time
and from time to time upon conversion of the Term Note in whole or in part.
 
“Costs and Expenses” shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, blue sky expenses, costs of listing any Shares on
any exchange or other trading media, and printing expenses, fees and
disbursements of counsel and accountants to the Company, and reasonable fees and
disbursements of a single counsel to the Holders; provided, however, that
underwriting discounts and commissions attributable solely to the securities
registered for the benefit of Holders, fees and disbursements of any additional
counsel to Holders, and all other expenses attributable solely to Holders shall
be borne by each subject Holder.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute from time to time.
 
1

--------------------------------------------------------------------------------


 
“Holders” shall mean, collectively, all Persons holding Registrable Shares from
time to time.
 
“Loan Agreement” shall mean the Revolving Credit and Term Note Agreement of even
date herewith by and between CVC California, LLC and the Company, as the same
may be amended, modified, supplemented and/or restated from time to time in
accordance with the provisions thereof.
 
“Loans” shall mean the loans extended to the Company from time to time under and
pursuant to the Loan Agreement.
 
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind ,and
any government or department or agency thereof.
 
“Registrable Shares” shall mean all Shares, excluding any Shares which may then
be sold by the Holder thereof without volume limitation pursuant to Rule 144
promulgated under the Act.
 
“Registration” shall mean any registration of Common Stock pursuant to a
registration statement filed by the Company with the SEC in respect of any class
of Common Stock, other than a registration statement in respect of employee
stock options or other employee benefit plans or in respect of any merger,
consolidation, acquisition or like combination, whether on Form S-4, Form S-8 or
any equivalent form of registration then in effect.
 
“Registration Period” shall mean, with respect to a Registration Statement, the
period of time from the effective date of such Registration Statement until such
date as is the earlier of (a) the date on which all of the Registrable
Securities covered by such Registration Statement shall have been sold to the
public, or (b) the date on which the Warrant Shares issued or issuable upon
cashless exercise of the Warrant in accordance with Section 1.3 of the Warrant
(in the opinion of counsel to the Company evidenced by a written opinion issued
to the Holders in form and substance reasonably acceptable to the Holders) may
be immediately sold without restriction (including, without limitation, as to
volume restrictions) by each Holder thereof without registration under the Act.
 
“Registration Statement” shall mean any registration statement filed or to be
filed by the Company in respect of any Registration.
 
“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.
 
“Shares” shall mean (a) the Conversion Shares issued and/or issuable from time
to time, (b) the Warrant Shares issued and/or issuable from time to time, and
(c) any additional or other shares of Common Stock issued in respect of any of
the foregoing Shares by reason of any stock split, stock dividend, merger, share
exchange, recapitalization or other such event.
 
“Term Note” shall mean the Term Note issued pursuant to and as defined in the
Loan Agreement.
 
2

--------------------------------------------------------------------------------


 
“Warrants” shall mean the warrants to purchase Shares, issued by the Company
pursuant to the Loan Agreement, including any and all warrants issued in
replacement of the original such warrants.
 
“Warrant Shares” shall mean the Common Stock and/or other securities issued
and/or issuable from time to time upon exercise of any of the Warrants, and any
additional or other Shares issued in respect of any of the foregoing Shares by
reason of any stock split, stock dividend, merger, share exchange,
recapitalization or other such event.
 
2.             Shelf Registration.
 
(a)    The Company shall prepare and file with the SEC (i) not later than
forty-five (45) days after the completion of the Company’s audit of the
financial statements of the Acquired Company (which audit the Company hereby
agrees to commence promptly after the date hereof and to complete as promptly as
practicable after the date hereof, in accordance with Regulation S-X and all
other applicable rules and regulations of the SEC with respect to material
acquisitions), a Registration Statement or Registration Statements (as
necessary) on a form that is appropriate under the Act (and, if available,
pursuant to Rule 415 promulgated under the Act), covering the resale of all of
the Registrable Securities; provided, that if the SEC refuses to declare the
Registration Statement filed pursuant to this Section 2(a) effective as a valid
secondary offering under Rule 415 due to the number of Registrable Shares
included in such Registration Statement relative to the number of outstanding
shares of Common Stock, then (i) the Company shall be permitted to reduce the
number of Registrable Shares included in such Registration Statement to an
amount that does not exceed the amount that the SEC allows for the offering
thereunder to qualify as a valid secondary offering under Rule 415, and (ii) the
Company shall file, as soon as practicable thereafter and in accordance with the
Act and the SEC’s rules and regulations, a Registration Statement (or
Registration Statement(s) if required by the SEC) to register the Registrable
Securities excluded from the initial Registration Statement filed hereunder,
provided that the terms of Sections 2(b) through 2(i) below shall apply to such
Registration Statement or Registration Statements once the filing thereof is
permitted.
 
(b)    The Company shall use its commercially reasonable efforts to cause the
Registration Statement(s) required by this Section 2 to be declared effective
under the Act as promptly as possible after the filing thereof, but in any event
not later than one hundred eighty (180) days after the date of completion of the
audit of the financial statements of the Acquired Company (or, in the case of
any additional Registration statements required under Section 2a above, the
later filing date therefor permitted in accordance with Section 2(a) above).
 
(c)    If (i) any Registration Statement required by this Section 2 is not
declared effective on or prior to the required effective date in accordance with
Section 2(b) above, or (ii) any Registration Statement required by this
Section 2 shall cease to be available for use by the Holders as selling
stockholders (A) as provided under Section 2(f) below where such unavailability
continues for a period in excess of five (5) days beyond the allowed time
period, or (B) for any other reason including, without limitation, by reason of
a stop order, a material misstatement or omission in such Registration Statement
or the information contained in such Registration Statement having become
outdated and continues to be unavailable for a period in excess of thirty (30)
days (which need not be consecutive days) in any twelve (12) month period, then
the Company shall pay to the Holders, ratably in proportion to the number of
Registrable Shares held by the respective Holders, a cash fee equal to the
product of $500 multiplied by the number of calendar days during which any of
the events described in clauses (i) or (ii) above occurs and is continuing (the
“Blackout Period”); provided, however, that the aggregate such fees payable
under this Section 2(c) shall not exceed $500,000.  Each such payment shall be
due within five (5) days after the end of each 30-day period of the Blackout
Period until the termination of the Blackout Period and within five (5) days
after such termination.  The Blackout Period shall terminate upon the
effectiveness of the Registration Statement in the case of clause (i) above and
upon true notice from the Company that the Registration Statement is again
available in the case of clause (ii) above.
 
3

--------------------------------------------------------------------------------


 
(d)    The Company shall use its commercially reasonable efforts to keep each
Registration Statement under this Section 2 effective at all times during the
applicable Registration Period.
 
(e)    If any offering pursuant to a Registration Statement pursuant to this
Section 2 involves an underwritten offering (which may only be with the consent
of the Company, which shall not be unreasonably withheld or delayed), the
Holders (acting by a majority in interest) shall have the right to select an
investment banker or bankers and manager or managers to administer to the
offering, which investment banker or bankers or manager or managers shall be
reasonably satisfactory to the Company.
 
(f)    If the Registrable Securities are registered for resale under an
effective Registration Statement, the Holders shall cease any distribution of
such Shares under such Registration Statement:
 
(i)    for a period of up to six (6) months if (A) such distribution would
require the public disclosure of material non-public information concerning any
transaction or negotiations involving the Company or any of its Affiliates that,
in the reasonable judgment of the Company’s Board of Directors, would materially
interfere with such transaction or negotiations, or (B) such distribution would
otherwise require premature disclosure of information that, in the reasonable
judgment of the Company’s Board of Directors, would adversely affect or
otherwise be detrimental to the Company; provided that the Company shall not
invoke this clause (i) more than once in any twelve (12) month period or for
more than six (6) months in any such twelve (12) month period;
 
(ii)   not more than once in any twelve (12) month period, for up to 30 days,
upon the request of the Company if the Company proposes to file a Registration
Statement under the Act for the offering and sale of securities for its own
account in an underwritten offering and the managing underwriter therefor shall
advise the Company in writing that in its opinion the continued distribution of
the Registrable Securities would adversely affect the offering of the securities
proposed to be registered for the account of the Company; and
 
(iii)           for a period of up to sixty (60) days after the filing of the
Company’s annual report on Form 10-K or other event that requires the filing of
a post-effective amendment to any Registration Statement hereunder, so long as
the Company has filed and is during such period actively pursuing effectiveness
of such post-effective amendment with the staff of the SEC.
 
4

--------------------------------------------------------------------------------


 
The Company shall promptly notify the Holders in writing at such time as (x)
such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.
 
(g)    The Company shall (i) permit the Holders’ counsel to review (A) such
Registration Statement, and all amendments and supplements thereto, in each case
to the extent of any information with respect to the Holders, their and their
Affiliates’ beneficial ownership of securities of the Company, and their
intended method of disposition of Registrable Securities, and (B) all requests
for acceleration or effectiveness thereof and any correspondence between the
Company and the SEC relating to the Registration Statement (collectively, the
“Registration Documents”), for a reasonable period of time prior to their filing
with the SEC, (ii) not file (or send) any Registration Documents in a form to
which such counsel reasonably objects, and (iii) not request acceleration of
such Registration Statement without prior written notice to such counsel.  The
sections of such Registration Statement covering information with respect to the
Holders, their and their Affiliates’ beneficial ownership of securities of the
Company, and their intended method of disposition of Registrable Securities
shall conform to the information provided to the Company by the Holders.
 
(h)    The Registration Statement pursuant to this Section 2 shall not include
any securities other than Registrable Shares.
 
(i)      The Company shall bear all of the Costs and Expenses of the
Registration pursuant to this Section 2.
 
3.             Piggyback Registration.  In the event that the Company shall
propose a Registration at any time when a Registration Statement(s) covering all
Registrable Shares is not effective pursuant to Section 2 above, then the
Company shall give to each Holder written notice (the “Registration Notice”) of
such proposed Registration (which notice shall include a statement of the
proposed filing date thereof, the underwriters and/or managing underwriters of
the subject offering, and any other known material information relating to the
proposed Registration) not less than twenty (20) or more than sixty (60) days
prior to the filing of the subject Registration Statement, and shall, subject to
the limitations provided in this Section 3, include in such Registration
Statement all or a portion of the Registrable Shares owned by and/or issuable to
each Holder, as and to the extent that such Holder may request same to be so
included by means of written notice given to the Company within ten (10) days
after the Company’s giving of the Registration Notice.  Each Holder shall be
permitted to withdraw all or any part of its Registrable Shares from a
Registration Statement by written notice to the Company given at any time prior
to the effective date of the Registration Statement.  The Company shall bear all
of the Costs and Expenses of any Registration described in this Section 3;
provided, however, that each Holder shall pay, pro rata based upon the number of
its Registrable Shares included therein, the underwriters’ discounts,
commissions and compensation attributable solely to the inclusion of such
Registrable Shares in the overall public offering. Notwithstanding anything to
the contrary contained herein, the Company’s obligation to include a Holder’s
Registrable Shares in any such Registration Statement shall be subject, at the
option of the Company, to the following further conditions:
 
5

--------------------------------------------------------------------------------


 
(a)    The distribution for the account of such Holder shall be underwritten by
the same underwriters (if any) who are underwriting the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement, and shall be made at the
same underwriter discount or commission applicable to the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement; and such Holder shall
enter into an agreement with such underwriters containing customary
indemnification and other provisions;
 
(b)    If at any time after giving the Registration Notice, and prior to the
effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;
 
(c)    In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy
of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and
 
(d)    The Company shall not be obligated to effect any registration of Shares
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, dividend reinvestment plans or stock
option or other employee benefit plans.
 
4.             Registration Procedures.  In the case of each Registration
effected by the Company in which Registrable Shares are to be sold for the
account of any Holder, the Company, at its sole cost and expense (exclusive of
items excluded in the proviso to the definition of “Costs and Expenses” above),
will use its commercially reasonable efforts to:
 
(a)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus included therein as may be necessary
to effect and maintain the effectiveness of such Registration Statement, until
the completion of the distribution of the Registrable Shares included therein,
as may be required by the applicable rules and regulations of the SEC and the
instructions applicable to the form of such Registration Statement, and furnish
to the Holders of the Registrable Shares covered thereby copies of any such
supplement or amendment not less than three Business Days prior to the date
first used and/or filed with the SEC; and comply with the provisions of the Act
with respect to the disposition of all the Shares to be included in such
Registration Statement;
 
6

--------------------------------------------------------------------------------


 
(b)    provide (i) the Holders of the Registrable Shares to be included in such
Registration Statement, (ii) the underwriters (which term, for purposes of this
Agreement, shall include a person deemed to be an underwriter within the meaning
of Section 2(11) of the Act, if any, thereof, (iii) the sales or placement
agent, if any, therefor, (iv) one counsel for such underwriters or agent, and
(v) not more than one counsel for all the Holders of such Registrable Shares,
the reasonable opportunity to review such Registration Statement, each
prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, in each case to the extent of any disclosures regarding the
Holders, their and their Affiliates’ beneficial ownership of securities of the
Company, and their intended method of disposition of the Registrable Shares
included in such Registration Statement (or any amendment to any such
information previously included in such Registration Statement (including any
amendment or supplement thereto) or any prospectus included therein);
 
(c)    for a reasonable period prior to the filing of such Registration
Statement, and not more than once in any calendar quarter throughout the period
specified above, make available for inspection by the Persons referred to in
Section 4(b) above such financial and other information and books and records of
the Company, and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section 4(b), to conduct a reasonable investigation
within the meaning of the Act; provided, however, that each such party shall be
required to maintain in confidence and not disclose to any other person or
entity any information or records reasonably designated by the Company in
writing as being confidential, until such time as and to the extent that (i)
such information becomes a matter of public record or generally available to the
public (whether by virtue of its inclusion in such Registration Statement or
otherwise, other than by reason of a breach hereof), (ii) such party shall be
required to disclose such information pursuant to the subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter,
or (iii) such information is required to be set forth in such Registration
Statement or the prospectus included therein or in an amendment to such
Registration Statement or an amendment or supplement to such prospectus in order
that such Registration Statement, prospectus, amendment or supplement, as the
case may be, does not include an untrue statement of a material fact or omit to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; and further provided, that the Company
need not make such information available, nor need it cause any officer,
director or employee to respond to such inquiry, unless each such Holder of
Registrable Shares to be included in a Registration Statement hereunder, upon
the Company’s request, executes and delivers to the Company a specific
undertaking to substantially the same effect contained in the preceding proviso;
 
(d)    promptly notify in writing the Holders of Registrable Shares to be
included in a Registration Statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold, (i)
when such Registration Statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any comments by the SEC
and by the blue sky or securities commission or regulator of any state with
respect thereto or any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose, or (v) if it
shall be the case, at any time when a prospectus is required to be delivered
under the Act, that such Registration Statement, prospectus, or any document
incorporated by reference in any of the foregoing contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
 
7

--------------------------------------------------------------------------------


 
(e)    obtain the withdrawal of any order suspending the effectiveness of such
Registration Statement or any post-effective amendment thereto at the earliest
practicable date;
 
(f)     if requested by any managing underwriter or underwriter, any placement
or sales agent or any Holder of Registrable Shares to be included in a
Registration Statement, promptly incorporate in a prospectus, prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the SEC and as such managing underwriter or
underwriters, such agent or such Holder may reasonably specify should be
included therein relating to the terms of the sale of the Registrable Shares
included thereunder, including, without limitation, information with respect to
the number of Registrable Shares being sold by such Holder or agent or to such
underwriters, the name and description of such Holder, the offering price of
such Registrable Shares and any discount, commission or other compensation
payable in respect thereof, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such prospectus, prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such prospectus,
prospectus supplement or post-effective amendment;
 
(g)    furnish to each Holder of Registrable Shares to be included in such
Registration Statement hereunder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the counsel referred to in
Section 4(b) an executed copy of such Registration Statement, each such
amendment and supplement thereto (in each case excluding all exhibits and
documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to permit such Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Act; and the
Company hereby consents to the use of such prospectus and any amendment or
supplement thereto by each such Holder and by any such agent and underwriter, in
each case in the form most recently provided to such person by the Company, in
connection with the offering and sale of the Shares covered by the prospectus
(including such preliminary and summary prospectus) or any supplement or
amendment thereto;
 
8

--------------------------------------------------------------------------------


 
(h)    timely (i) register or qualify (to the extent legally required) the
Shares to be included in such registration statement under such other securities
laws or blue sky laws of such jurisdictions to be designated by the Holders of a
majority of such Shares participating in such registration and each placement or
sales agent, if any, therefor and underwriter, if any, thereof, as any Holder
and each underwriter, if any, of the securities being sold shall reasonably
request, (ii) keep such registrations or qualifications in effect and comply
with such laws so as to permit the continuance of offers, sales and dealings
therein in such jurisdictions for so long as may be necessary to enable such
Holder, agent or underwriter to complete its distribution of the Registrable
Shares pursuant to such Registration Statement, and (iii) take any and all such
actions as may be reasonably necessary or advisable to enable such Holder,
agent, if any, and underwriter to consummate the disposition in such
jurisdictions of such Shares; provided, however, that the Company shall not be
required for any such purpose to (A) qualify generally to do business as a
foreign corporation or a broker-dealer in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section 4(h),
(B) subject itself to taxation in any such jurisdiction, or (C) consent to
general service of process in any such jurisdiction;
 
(i)     cooperate with the Holders of the Registrable Shares to be included in a
Registration Statement hereunder and the managing underwriter(s) to facilitate
the timely preparation and delivery of certificates representing Registrable
Shares to be sold, which certificates shall be printed, lithographed or
engraved, or produced by any combination of such methods, in customary form to
permit the transfer thereof through the Company’s transfer agent; and enable
such Registrable Shares to be in such denominations and registered in such names
as the managing underwriter(s) may request at least two (2) business days prior
to any sale of the Registrable Shares;
 
(j)     provide a CUSIP number for all Shares, and cause the Shares to be
accepted for trading or listing on the principal securities exchange or trading
medium on which shares of that class of the Company are traded or listed, in
each case not later than the effective date of the Registration Statement;
 
(k)    in the event that Registrable Securities included in any Registration
Statement are to be sold to or through any underwriter or placement or sales
agent, (i) make such representations and warranties to the Holders of such
Registrable Shares and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof in form, substance and scope as are customarily
made in connection with any offering of equity securities pursuant to any
appropriate agreement and/or in a registration statement filed on the form
applicable to such Registration Statement; (ii) if so requested by any such
underwriter or placement or sales agent, obtain an opinion of counsel to the
Company in customary form and covering such matters, of the type customarily
covered by such an opinion, as the managing underwriters, if any, and/or the
placement or sales agent may reasonably request, addressed to such Holders and
the placement or sales agent, if any, therefor and the underwriters, if any,
thereof and dated the effective date of such Registration Statement (and if such
Registration Statement contemplates an underwritten offering of a part or of all
of the Shares included in such Registration Statement, dated the date of the
closing under the underwriting agreement relating thereto); (iii) if so
requested by any such underwriter or placement or sales agent, obtain a “cold
comfort” letter or letters from the independent certified public accountants of
the Company addressed to the Holders and the placement or sales agent, if any,
therefor and the underwriters, if any, thereof, dated (A) the effective date of
such Registration Statement, and (B) the effective date of the most recent (or,
if so stated in the request therefor, the next) prospectus supplement to the
prospectus included in such
 
9

--------------------------------------------------------------------------------


 
 Registration Statement or post-effective amendment to such Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus (and, if such Registration Statement contemplates an
underwritten offering pursuant to any prospectus supplement to the prospectus
included in such Registration Statement or post-effective amendment to such
Registration Statement which includes unaudited or audited financial statements
as of a date or for a period subsequent to that of the latest such statements
included in such prospectus, dated the date of the closing under the
underwriting agreement relating thereto), such letter or letters to be in
customary form and covering such matters of the type customarily covered by
letters of such type; (iv) deliver such documents and certificates, including
officers’ certificates, as may be customary and reasonably requested by Holders
of at least a majority of the Registrable Shares being sold and the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (i) above and the compliance with or satisfaction of any agreements or
conditions contained in the underwriting agreement or other agreement entered
into by the Company; and (v) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Sections 2, 3
and 5 hereof;
 
(l)     notify in writing each Holder of Registrable Shares of any proposal by
the Company to amend or waive any provision of this Agreement and of any
amendment or waiver effected pursuant thereto, each of which notices shall
contain the text of the amendment or waiver proposed or effected, as the case
may be;
 
(m)   engage to act on behalf of the Company, with respect to the Registrable
Shares to be so registered, a registrar and transfer agent having such duties
and responsibilities (including, without limitation, registration of transfers
and maintenance of stock registers) as are customarily discharged by such an
agent, and to enter into such agreements and to offer such indemnities as are
customary in respect thereof; and
 
(n)    otherwise comply with all applicable rules and regulations of the SEC,
and make available to the Holders, as soon as practicable, but in any event not
later than 18 months after the effective date of such Registration Statement, an
earnings statement covering a period of at least twelve months which shall
satisfy the provisions of Section 6(a) of the Act (including pursuant to Rule
158 thereunder).
 
5.             Indemnification by the Company.
 
(a)    The Company shall indemnify each Holder and its Affiliates from and
against any claim, loss, cost, charge or liability of any kind, including
amounts paid in settlement and reasonable attorneys’ fees, which may be incurred
by the Holder or Affiliate as a result of any breach of any representation or
warranty or covenant of the Company contained in this Agreement or in any
certificate delivered on the closing date of any public offering of Shares.
 
10

--------------------------------------------------------------------------------


 
(b)   The Company shall indemnify and hold harmless each Holder and its
Affiliates, any underwriter (as defined in the Act) for any Holder, each officer
and director of a Holder, legal counsel and accountants for a Holder, and each
person, if any, who controls a Holder or such underwriter within the meaning of
the Act, against any losses, expenses, claims, damages or liabilities, joint or
several, to which such Holder or any such Affiliate, underwriter, officer,
director or controlling person becomes subject, under the Act or any rule or
regulation thereunder or otherwise, insofar as such losses, expenses, claims,
damages or liabilities (or actions in respect thereof) (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which Registrable Shares were included, the prospectus
contained therein, any amendment or supplement thereto, or any other document
related to such Registration Statement, or (ii) arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) arise out of any violation by the Company of the Act or any rule or
regulation thereunder applicable to the Company and relating to actions or
omissions otherwise required of the Company in connection with such
registration.  The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating,  defending
or settling any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to any such persons in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information furnished to the Company in writing by such Person expressly for
inclusion in any of the foregoing documents.  This indemnity shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed.
 
6.             Further Obligations of Holders.  The obligations of the Company
with respect to any particular Holder are subject to such Holder’s agreement to
the following (which such Holder shall specifically confirm in writing to the
Company upon the Company’s request in connection with any Registration
Statement):
 
(a)    Such Holder shall furnish in writing to the Company all information
concerning such Holder and its and its Affiliates’ holdings of securities of the
Company and its Affiliates, and the intended method of disposition of the
Registrable Securities included in such Registration Statement, as shall be
reasonably required in connection with the preparation and filing of any
Registration Statement covering any of such Holder’s Registrable Shares.
 
(b)    Such Holder shall indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed a Registration Statement, each
person (if any) who controls the Company within the meaning of the Act, and any
underwriter (as defined in the Act) for the Company, against any losses, claims,
damages or liabilities to which the Company or any such director, officer,
controlling person or underwriter may become subject under the Act or any rule
or regulation thereunder or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) (i) are caused by any untrue
statement or alleged untrue statement of any material fact contained in any
preliminary prospectus (if used prior to the effective date of the Registration
Statement), or contained, on the effective date thereof, in any Registration
Statement in which such Holder’s Registrable Shares were included, the
prospectus contained therein, any amendment or supplement thereto, or any other
document related to such Registration Statement, or (ii) arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with information furnished to the Company by
such Holder in writing expressly for inclusion in any of the foregoing
documents.  In no event shall any Holder be required to pay indemnification
hereunder (or contribution under Section 7(d) below) in an aggregate amount in
excess of the net proceeds received by such Holder in the subject
offering.  This indemnity shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the subject Holder, which consent shall not be
unreasonably withheld or delayed.
 
7.             Additional Provisions.
 
(a)    Each Holder and each other Person indemnified pursuant to Section 5 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in the Company’s having to indemnify it pursuant to Section 5
above, promptly notify the Company, in writing, of the commencement of such
action and permit the Company, if the Company so notifies such Holder within
twenty (20) days after receipt by the Company of notice of the commencement of
the action, to participate in and to assume the defense of such action with
counsel reasonably satisfactory to such Holder; provided, however, that such
Holder or other indemnified person shall be entitled to retain its own counsel
at its own expense (except that the indemnifying party shall bear the expense of
such separate counsel if representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interest).  The
failure to notify the Company promptly of the commencement of any such action
shall not relieve the Company of any liability to indemnify such Holder or such
other indemnified person, as the case may be, under Section 5 above, except to
the extent that the Company shall be actually prejudiced or shall suffer any
loss by reason of such failure to give notice, and shall not relieve the Company
of any other liabilities which it may have under this or any other agreement.
 
(b)    The Company and each other Person indemnified pursuant to Section 6 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in any Holder having to indemnify it pursuant to Section 6 above,
promptly notify such Holder, in writing, of the commencement of such action and
permit such Holder, if such Holder so notifies the Company within twenty (20)
days after receipt by such Holder of notice of the commencement of the action,
to participate in and to assume the defense of such action with counsel
reasonably satisfactory to the Company; provided, however, that the Company or
other indemnified person shall be entitled to retain its own counsel at the
Company’s expense.  The failure to notify any Holder promptly of the
commencement of any such action shall not relieve such Holder of liability to
indemnify the Company or such other indemnified person, as the case may be,
under Section 6 above, except to the extent that the subject Holder shall be
actually prejudiced or shall suffer any loss by reason of such failure to give
notice, and shall not relieve such Holder of any other liabilities which it may
have under this Agreement or any other agreement.
 
11

--------------------------------------------------------------------------------


 
(c)    No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified person who is party to such
claim or litigation, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified person of a release from all
liability in respect to such claim or litigation.  Each such indemnified person
shall furnish such information regarding itself or the claim in question as an
indemnifying party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.
 
(d)    If the indemnification provided for in Section 5 and 6 is unavailable or
insufficient to hold harmless an indemnified party, then, subject to the limits
set forth in Section 6(b) above, each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of the expenses,
claims, losses, damages or liabilities (or actions or proceedings in respect
thereof) referred to in Section 5 and 6, in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and the sellers of
Shares on the other hand in connection with statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) or expenses, as well as any other relevant
equitable considerations.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement  of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the sellers of Shares and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The Company and the
Holders agree that it would not be just and equitable if contributions pursuant
to this Section 7(d) were to be determined by pro rata allocation (even if  all
sellers of Shares were treated as one entity for such purpose) or by another
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section.  The amount paid by an
indemnified person as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in the
first sentence of this Section 7(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any claim, action or proceeding which is the subject
of this Section 7(d).  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
obligations of sellers of Shares to contribute pursuant to this Section 7(d)
shall be several in proportion to the respective amounts of Shares sold by them
pursuant to a Registration Statement.
 
8.             Rule 144 Information.  For so long as the Company shall be a
reporting company under the Exchange Act, the Company will at all times keep
publicly available adequate current public information with respect to the
Company of the type and in the manner specified in Rule 144 promulgated under
the Act.
 
12

--------------------------------------------------------------------------------


 
9.             Limitations on Subsequent Registration Rights. The Company is not
party to or bound by, and the Company shall not, without the prior written
consent of the Holders of a majority of the Registrable Shares then outstanding
and/or issuable, hereafter enter into, any agreement with any holder or
prospective holder of any securities of the Company which would require the
Company to include such securities in any Registration filed under Section 2
above.
 
10.   Notices.  All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be given by
personal delivery, by telecopier (with confirmation of receipt), by recognized
overnight courier service (with all charges prepaid or billed to the account of
the sender), or by certified or registered mail, return receipt requested, and
with postage prepaid, addressed (a) if to the Company, at its office at 3191
Temple Avenue, Suite 250, Pomona, California 91768, Attention: Timothy J.
Koziol, Telecopier: (909) 444-8356, or such other address or telecopier number
as shall have been specified by the Company to the Holders by written notice, or
(b) if to any Holder, at his, her or its address or telecopier number as same
appears on the records of the Company.  All notices shall be deemed to have been
given either at the time of the delivery or telecopy (with confirmation of
receipt) thereof, or, if sent by overnight courier, on the next business day
following delivery thereof to the overnight courier service, or, if mailed, at
the completion of the third business day following the time of such mailing.
 
11.          Waiver and Amendment.  No waiver, amendment or modification of this
Agreement or of any provision hereof shall be valid unless evidenced by a
writing duly executed by the Company and Holders holding, in the aggregate, a
majority of the Registrable Shares then outstanding and/or issuable.  No waiver
of any default hereunder shall be deemed a waiver of any other, prior or
subsequent default hereunder.
 
12.          Governing Law.  This Agreement shall (irrespective of the place
where it is executed and delivered) be governed, construed and controlled by and
under the substantive laws of the State of New York, without regard to conflicts
of law principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law)
 
13.           Binding Effect.  This Agreement shall be binding upon and shall
inure to benefit of the Company and the Holders and their respective successors
in interest from time to time.
 
14.          Captions.  The captions and Section headings used in this Agreement
are for convenience only, and shall not affect the construction or
interpretation of this Agreement or any of the provisions hereof.
 
15.           Gender.  All pronouns used in this Agreement in the masculine,
feminine or neuter gender shall, as the context may allow, also refer to each
other gender.
 
16.           Entire Agreement.  This Agreement constitutes the sole and entire
agreement and understanding between the parties hereto as to the subject matter
hereof, and supersedes all prior discussions, agreements and understandings of
every kind and nature between them as to such subject matter.
 
17.           Reliance and Benefit.  This Agreement is intended to benefit, and
may be relied upon by, all Holders from time to time, as if such Holders were
expressly named herein, party hereto and signatory hereon.
 
[The remainder of this page is intentionally blank]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.
 

      GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation            
 
 
By:   
 
 
 
   
Timothy J. Koziol
Chief Executive Officer
 

 
 
14